Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.    Claims 1, 4-10, 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
4.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
5. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generating pricing information based at least in part on the request data; providing the pricing information and one or more tuition debt coverage options corresponding to the pricing information; determining a claim payment amount for a claim under a tuition debt coverage policy; issuing claim payment instructions for the determined claim payment amount” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving a tuition debt policy request from an individual; receiving the selection of the selected one of the tuition debt coverage options; storing…a policy record associated with the selected tuition debt coverage option; transmitting…an indication of coverage for the individual for the tuition debt coverage option; accessing and storing…job search data; the determining further comprising: receiving information identifying the claim and the tuition debt coverage policy from a user device operated by a covered individual; retrieving…information associated with the tuition debt coverage policy; requesting covered individual information related to at least a graduation date and job search data from the information server system; and determining the claim payment amount based on the validated covered individual information.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, transmitting and outputting data using a generic computer system. Further, the limitations “the policy record including graduation and job search requirements to qualify for claim payments; the coverage being active after the graduation date and job search requirements have been validated; and wherein the claim payment amount is determined based upon validation of covered individual information related to at least graduation data and job search data” are recited to further narrow the scope of the abstract idea. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited claim management processor; a coverage processor; job agency databases; server system and an information processor, and remote device, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process. The remaining limitations do not necessarily recite additional elements; they simply further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer systems— that is, mere instructions to apply generic computer systems to the abstract idea. The specification substantiates this, for instance [see paras 0032-0036]. Thus, applying an exception using generic computer systems cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the limitations of “receiving a tuition debt policy request from an individual; receiving the selection of the selected one of the tuition debt coverage options; storing…a policy record associated with the selected tuition debt coverage option; transmitting…an indication of coverage for the individual for the tuition debt coverage option; receiving from the remote device data responsive to the one or more questions; accessing and storing…job search data; the determining further comprising: receiving information identifying the claim and the tuition debt coverage policy from a user device operated by a covered individual; retrieving…information associated with the tuition debt coverage policy; requesting covered individual information related to at least a graduation date and job search data from the information server system” are mere data gathering steps (such as “receiving a selection of the merchant from the menu”), which are insignificant extra-solution activities and insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 3-8, 10, 13-18 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).
Response to Arguments
6. Applicant's arguments filed on 05/16/22 have been fully considered but they are not persuasive. 
The examiner further disagrees that the present claims are similar to those of the parent application, now US Patent No. 10, 430,888 and example 42 of the PEG. The claims in the parent application and example 42 of PEG, unlike the present claims, recite additional elements that move the judicial exception to the realm of practical application. The present claims simply recite the steps of inputting data, processing data, transmitting and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited claim management processor; a coverage processor; job agency databases; server system and an information processor, and remote device, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process.
While the examiner allowed the claims in the US Patent No. 10, 430,888 on the ground that the audit function comprises the generation of a display on the mobile computing device, after careful consideration, the examiner concludes that this display on the mobile computing device does not integrate the abstract idea into a practical integration, nor does it constitute an improvement to the graphical user interface (GUI). The GUI is simply being applied to the abstract idea and being used to carry out the recited method steps. 

In response to applicant’s argument that the present claims provide an unconventional configuration of computer systems, which demonstrates that the claims are eligible both under Step 2A-Prong Two, and Step 2B, the examiner finds this argument unpersuasive. The examiner contends that the recited claim management processor; a coverage processor; job agency databases; server system and an information processor, and remote device, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process. The remaining limitations do not necessarily recite additional elements; they simply further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s argument that the present claims integrate the judicial exception into a practical application, the examiner disagrees. the examiner contends that the claim recites a combination of additional elements including “receiving a tuition debt policy request from an individual; receiving the selection of the selected one of the tuition debt coverage options; storing…a policy record associated with the selected tuition debt coverage option; transmitting…an indication of coverage for the individual for the tuition debt coverage option; accessing and storing…job search data; the determining further comprising: receiving information identifying the claim and the tuition debt coverage policy from a user device operated by a covered individual; retrieving…information associated with the tuition debt coverage policy; requesting covered individual information related to at least a graduation date and job search data from the information server system; and determining the claim payment amount based on the validated covered individual information.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, transmitting and outputting data using a generic computer system. Further, the limitations “the policy record including graduation and job search requirements to qualify for claim payments; the coverage being active after the graduation date and job search requirements have been validated; and wherein the claim payment amount is determined based upon validation of covered individual information related to at least graduation data and job search data” are recited to further narrow the scope of the abstract idea. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited claim management processor; a coverage processor; job agency databases; server system and an information processor, and remote device, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process. The remaining limitations do not necessarily recite additional elements; they simply further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Lastly, the examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697